Citation Nr: 0635272	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  96-43 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for status post vocal 
cord excision, right true vocal cord paralysis, and dysphonia 
plica, claimed as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for hearing loss, 
claimed as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for tinnitus, claimed 
as secondary to exposure to Agent Orange.

4.  Entitlement to service connection for headaches, claimed 
as secondary to exposure to Agent Orange.

5.  Entitlement to service connection for loss of vision, 
claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran had active service from July 1966 to June 1968, 
including service in Vietnam during the Vietnam era.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The case was previously remanded by the Board in March 2002 
and in September 2004.  The case is once again before the 
Board for appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

When the case was previously before the Board in March 2002, 
directives were issued for the veteran to be afforded 
examinations for his claimed disorders.  The examinations 
were to determine the existence and etiology of pertinent 
manifested disorders, including opinions as to linkage to 
military service.  The veteran was examined by VA in response 
to that remand in July 2003.  The examinations pertaining to 
vocal cord disability, hearing loss, tinnitus, headaches and 
vision loss were not responsive to the remand directives.  As 
such, the Board remanded the case back to the RO for 
compliance with remand Orders again in September 2004.  (See, 
Stegall v. West, 11 Vet. App. 268 (1998).  In so doing, the 
Board requested that the VA examiners who examined the 
veteran review the file and offer additional information.  
However, regrettably, the Board erroneously stated that the 
VA examiners had examined the veteran in 1993 rather than 
2003, and the RO found that since there was no record of VA 
examinations in 1993, the claims remained denied.  The 
veteran's representative requested that the claim be remanded 
to the RO for a VA examination to determine the relationship 
of the veteran's disabilities to his military service, and 
cited Stegall, supra.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  Secure and associate with the claims 
file the veteran's service personnel 
records. 

2.  Schedule the veteran for VA 
examinations to determine the existence 
and etiology of any currently manifested 
vocal cord disability, hearing loss, 
tinnitus, headaches and vision loss.  All 
necessary tests and studies should be 
accomplished and all findings reported in 
detail.  The claims file must be made 
available to the examiner(s) for review 
and the examination report(s) should 
reflect that such review is accomplished.

The examiner(s) should expressly identify 
and diagnose any currently existing vocal 
cord disability, hearing loss, tinnitus, 
headaches and vision loss.

The examiner(s) should specifically 
provide an opinion, based on a review of 
the evidence, as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any 
currently manifested vocal cord 
disability, hearing loss, tinnitus, 
headaches or vision loss existed during 
his active service or is in any way 
linked or related to his active service, 
including his exposure to Agent Orange 
during active service.  If any disability 
is noted to have pre-existed service, the 
examiner must state whether that disorder 
was aggravated (i.e., increased in 
disability) during service beyond the 
natural progression of the disorder.  

If the veteran has no current vocal cord 
disability, hearing loss, tinnitus, 
headaches or vision loss that could be 
medically linked or attributed to his 
period of military service or any 
incident therein, including exposure to 
Agent Orange, the examiner(s) should 
clearly and specifically so indicate in 
the examination report(s).  

A complete rationale should be given for 
all opinions and conclusions expressed.

3. Following completion of these actions, 
the RO should review the evidence and 
determine whether the veteran's claims of 
entitlement to service connection may now 
be granted.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


